 


110 HRES 875 EH: Honoring and supporting the Hadley School for the Blind.
U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 875 
In the House of Representatives, U. S.,

September 27, 2008
 
RESOLUTION 
Honoring and supporting the Hadley School for the Blind. 


Whereas Mr. William A. Hadley, a high school teacher who lost his vision at the age of 55, and ophthalmologist Dr. E.V.L. Brown first welcomed students to the Hadley School for the Blind in 1920; 
Whereas the Hadley School for the Blind’s mission is to promote independent living through lifelong, distance education programs for blind people, their families and blindness service providers; 
Whereas over the past 87 years, the Hadley School has grown to have an annual enrollment of more than 10,000 students from all 50 states and 100 countries; 
Whereas the Hadley School for the Blind has a high school degree program, an adult continuing study program, and in 2008 will be launching the Hadley School for Professional Studies; 
Whereas the Hadley School for the Blind offers a wide range of distance education courses for blind or visually impaired individuals who are at least 14 years of age, relatives of blind or visually impaired children, family members of blind or visually impaired adults, and professionals in the blindness field; 
Whereas there are more than 90 courses offered in Braille, large print, audiocassette, and online and students study in their own homes, at their own pace, completely free of charge; and 
Whereas student Christie Gilson is bridging cultural boundaries by teaching visually impaired Chinese students English online: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the important and positive impact the Hadley School for the Blind has had on the lives of thousands of visually impaired people across the globe; and 
(2)supports their mission to promote independent living through lifelong, distance education programs for blind people, their families and blindness service providers. 
 
Lorraine C. Miller,Clerk.
